DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but they are not persuasive.
Applicant argues:
Assuming for the sake of argument that each of the above points of the Office Action is valid (which Applicants do not concede), Emmanuel still fails to teach or suggest using a number of devices as a basis for identifying camera angles. If the mapping of the Office Action is that all of the video data of the cameras is being provided to the client devices, then the identifying of the angles is not based on the number of devices that will receive the video data. Instead, the cameras that will provide data to the client device are identified as all cameras that can provide video data to the client device. Emmanuel never describes using any criteria as a basis for identifying the camera angles to provide video data to the client device, much less a number of devices that will receive the data.

Examiner respectfully disagrees.  Applicant misconstrues examiner’s position.  The featured limitation cites, “identifying one or more of the plurality of camera angles based at least in part the number of plurality of devices in the network.”  This feature is broadly interpreted as identifying one or more cameras based on the number of devices .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. ("Zhang" US 20190174149), and further in view of Emmanuel et al. (“Emmanuel” US 20190261007), and Blazer et al. (“Blazer” US 20190149731).

Regarding claim 1, Zhang teaches a computer-implemented method for providing over a network a video content item comprising video data for a plurality of camera angles, the method comprising: 
determining a network parameter for the network; [Zhang – Para 0145, 0133: teaches monitoring factors that include environmental conditions, traffic load, quality of service (QoS), etc.]
causing to be provided, to a device, video data for the one or more of the plurality of camera angles. [Zhang – Para 0281, 0167, Fig. 14, 10, 11: teaches video captured being provided to a viewing end (1030, 1130) with user devices (1032, 1132) for the one or more of the plurality of viewpoints being broadcasted]
Zhang does not explicitly teach determining a number of a plurality of devices in the network;
identifying, using processing circuitry remote from the plurality devices, one or more of the plurality of camera angles for which to provide video data using the network based at least in part on the network parameter and the number of plurality of devices in the network; and 

However, Emmanuel teaches determining a number of a plurality of devices in the network; [Emmanuel – Para 0041: teaches the base station 105 can maintain a log of network activity in the communication network 125.  The network log can include network statistics such as a number of devices connected to the communication network 125, a type of device, the number of active devices, which are devices that are transmitting or receiving data]
identifying, using processing circuitry remote from the plurality devices, one or more of the plurality of camera angles based at least in part the number of plurality of devices in the network; and [Emmanuel – Para 0041, Fig. 1: teaches the 
Zhang and Emmanuel are analogous in the art because they are from the same field of video stream [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang in view of Emmanuel to devices on the network for the reasons of improving the amount of devices in connection by allowing multiple cameras communicate through a base station.
Zhang and Emmanuel teaches identifying one or more of the plurality of cameras, however do not explicitly teach identifying, using processing circuitry, one or more of the plurality of camera angles for which to provide video data using the network based at least in part on the network parameter; and 

However, Blazer teaches identifying, using processing circuitry, one or more of the plurality of camera angles for which to provide video data using the network based at least in part on the network parameter; and [Blazer – Para 0022, 
Zhang, Emmanuel, and Blazer are analogous in the art because they are from the same field of video streaming [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang and Emmanuel’s network parameters in view of Blazer to camera identification for the reasons of selecting cameras to use that fulfill the requirements needed to transmit content.

Regarding claim 2, Zhang, Emmanuel, and Blazer teaches the method of claim 1, wherein determining the network parameter for the network comprises determining at least one of a network bandwidth, a number of users on the network, or a maximum download speed. [Zhang – Para 0146, 0136: teaches considering QoS requirements with regards to bandwidth, delay, delay jitter, packet loss rate or the like]

Regarding claim 3, Zhang, Emmanuel, and Blazer teaches the method of claim 1, wherein identifying the one or more of the plurality of camera angles for which to provide video data is further based on a predefined distribution of camera angles between 0 and 360. [Blazer – Para 0040, Fig. 1: teaches tethering to a 360 degree source camera from a plurality of 360 degree source cameras based on one or more factors]

 the method of claim 1, wherein identifying one or more of the plurality of camera angles for which to provide video data is further based on a user indication of a camera angle of the plurality of camera angles. [Zhang – Para 0288, Fig. 14: teaches a user at the viewing end may select a desired video to watch, by selecting from the corresponding viewing program from a program list, wherein the user can control a point of view]

Regarding claim 5, Zhang, Emmanuel, and Blazer teaches the method of claim 4, wherein the user indication of the camera angle corresponds to a change of an orientation of a device of the plurality of devices. [Zhang – Para 0288, Fig. 14: teaches the user may be permitted to control the POV by adjusting an orientation and/or magnification]

Regarding claim 7 Zhang, Emmanuel, and Blazer teach The method of claim 1, wherein causing to be provided, to a device of the plurality of devices, the video data for the one or more of the plurality of camera angles comprises communicating, to the device, one or more of a plurality of video data addresses corresponding to the one or more of the plurality of camera angles. [Zhang – Para 0142: teaches the control may further transmit information relating to each channel address and channel id to the respective UAV at the broadcasting end]

Regarding claim 8, Zhang, Emmanuel, and Blazer teach the method of claim 7, further comprising providing an authorization to the device to access the one or more of the plurality of video data addresses. [Zhang – Para 0235: teaches determining whether a user is authorized to operate the UAV, the user identifier and the UAV identifier may be considered]

Regarding System claims 9-13, 15, and 16, claim(s) 9-13, 15, and 16 recite(s) limitations that is/are similar in scope to the limitations recited in claims 1-5, 7, and 8. Therefore, claim(s) 9-13, 15, and 16 is/are subject to rejections under the same rationale as applied hereinabove for claim 1-5, 7, and 8.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Emmanuel, and Blazer as applied to claim 4 above, and further in view of Wan et al. ("Wan" US 20100130176).

Regarding claim 6, Zhang, Emmanuel, and Blazer do not explicitly teach claim 6.  However, Wan teaches the method of claim 4, further comprising providing a notification, to a device of the plurality of devices, indicating that the network will not adequately support the video data corresponding to the camera angle of the plurality of camera angles. [Wan – Para 0042: teaches if applications which require high bandwidth such as video streaming, can alert the user when there is insufficient bandwidth available]
Zhang, Emmanuel, Blazer, and Wan are analogous in the art because they are from the same field of data transmission [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

Regarding system claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 6. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 6.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426                                                                                                                                                                                                        /MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426